A. J. WALKER, C. J.
Williams, by deed, conveyed
the land in controversy to Ives, and took a mortgage of the land conveyed, to secure the payment of the purchase-money. The mortgage was recorded, but the deed was not. Subsequently, the deed was destroyed; the purchase-money was paid; and Williams, with the consent of Ives, conveyed to Condon, as a trustee for the wife of Ives and her children. After this conveyance to Condon, tlie land was sold under execution against Ives, and purchased by Gimon, the plaintiff, who took the sheriff’s deed, and had it recorded. Subsequently, Condon, having a power of sale conferred upon him by the deed of trust, conveyed to the defendant, Davis, and Ives and his wife joined in the conveyance.
[1-2.] The destruction of the deed from Williams to Ives did not re-invest Williams with the legal title. — King v. Crocheron, 14 Ala. 822; Mallory v. Stodder, 6 Ala. 801. An estoppel resting in parol can have no effect upon the title to land, in a trial at law. We may, therefore, exclude from our view, in the investigation of the material question of title, the matter of the destruction, of the deed, and also of the supposed estoppel, which seem to have been discussed in the court below.
[3] Did Gimon, the plaintiff, claiming under the prior unT registered deed from Williams to Ives, and a sheriff’s sale of the land as the property of Ives, have a better title than Davis, who claimed under the deed of Williams to Condon as trustee, and the deed of Condon and Ives and *592the wife of Ives? Gimon’s title, derived from Williams, was older than that of Davis, and better, unless Gimon is postponed to Davis, on account of the want of registration of Williams’ deed to Ives, under which he claimed. Our statute declares an unregistered deed void, as against a subsequent purchaser for valuable consideration without notice. — Code, §1287. Under this statute, Davis, holding under the later deed of Williams, has a better title than Gimon, holding under the prior unregistered deed, if Davis is a purchaser for valuable consideration without notice. Davis is, in the eye of th'e law, affected with notice of the conveyance of Williams'to Ives, under which Gimon claims. He is affected with such notice, because Ives joined with his wife and Condon in the, ,conveyance to Davis, and was, therefore, a grantor of Davis; and being such grantor, Davis is bound to take notice of the registered mortgage of Ives to Williams, and the notice of the mortgage to Williams was sufficient to put him upon inquiry, and lead him'to a knowledge of the deed from Williams to Ives.
It is admitted, that if Davis did not hold under Ives and if Ives were' entirely outside of his chain of title, he would not be affected with notice of the mortgage; for the registration of a mortgage is, as we think, notice only to those who hold under the mortgagor. —Pierce v. Taylor, 23 Maine, 246; Veazie v. Parker, ib. 178; Roberts v. Bourne, ib. 165; Fenno v. Sayre & Converse, 3 Ala. 458, 472; Whitington v. Wright, 9 Geo. 23; Stuyvessant v. Hall, 2 Barb. Ch. 151, 157; N. Y. Life Ins. & Trust Co. v. Smith, ib. 82; Raynor v. Wilson, 6 Hill, 469 ; Lieby v. Wolf, 10 Ohio, 83; Halstead v. Bk. of Kentucky, 4 J. J. Mar. 558; Murray v. Ballou, 1 Johns. Ch. 566 ; Bates v. Norcross, 14 Pick. 224, 231; Felton v. Pitman, 14 Geo. 53.
In the case of Center v. P. & M. Bank, (22 Ala. 743,) there is an unguarded remark, not at all necessary in the decision of the case, which would seem to convey the idea, that one purchasing from a mortgagee would be deemed to' have notice of the mortgage, if registered, because it would be his duty to, examine the books of registration for such mortgage. But the obvious purpose of the regis*593tration laws, as indicated in the decisions above cited, is to protect innocent purchasers and creditors without' notice, by preventing prejudice to them from prior unrecorded conveyances, made by those under whom they claim; and they are only required to examine the books of registration for conveyances by those under whom they claim. If Davis, therefore, traced his title from Williams through Condon and the wife of Ives alone, he would not be affected with notice of the mortgage of Ives to Williams. But he holds by a direct conveyance, in which Ives is one of the grantors; and he must be regarded as having notice of the registered mortgage by his grantor to Williams. — See the cases above cited; also, Reed v. Smith, 14 Ala. 380. The mortgage given by Ives to Williams, and accepted by the latter, was sufficient to put Davis upon inquiry as .to the title of Ives; and he must be deemed to have had notice of the deed from Williams to Ives. — Drapers’ Co. v. Yardley, 2 Ver. 662; 2 Sug. on Ven. 559; 1 Story’s Eq. Ju. § 400. Davis, being a purchaser with notice of Williams’ prior conveyance to Ives, must be postponed to Gimon, as a claimant of title under Williams.
'If we contrast the merits of their titles as derived from, and traced back no further than to Ives, we find Gimon’s title still sustained. Gimon’s deed from the sheriff, who sold the land as the property of Ives, was made, aud.duly recorded, before the deed’from Ives and his wife and Con-don to Davis was executed.
It is unnecessary for us to consider any other question in the case. Upon the case made by the bill of exceptions, the court should have charged the jury, that if they believed the evidence, they should find for the plaintiff.
Judgment reversed, and cause remanded.